66 So.3d 557 (2011)
Steven JOSEPH, et al.
v.
CENTERPOINT ENERGY ENTEX, et al.
Carl Jones, et al.
v.
Centerpoint Energy Entex, et al.
No. 11-0003.
Court of Appeal of Louisiana, Third Circuit.
May 25, 2011.
Rehearing Denied August 10, 2011.
*558 Randolph A. Piedrahita, Kirk A. Guidry, B. Scott Andrews, Dué, Price, Guidry, Piedrahita & Andrews, P.A., Baton Rouge, LA, Patrick C. Morrow, Morrow, Morrow, Ryan & Bassett, Opelousas, LA, Victor J. Versaggi, Jamie P. Parker, Domengeaux, Wright, Roy & Edwards, Lafayette, LA, for Plaintiffs/Appellees, Carl Jones, Sr., Brenda Jones, Steven Joseph, Constance Joseph.
Edward P. Landry, Landry, Watkins, Repaske & Breaux, New Iberia, LA, Randy G. Donato, Robbie A. Moehlmann, Donato, Minx & Brown, Houston, TX, H. Alston Johnson, III, Daina Bray, Phelps Dunbar L.L.P., Baton Rouge, LA, for Defendants/Appellants, Centerpoint Energy Entex, Centerpoint Energy Resources Corporation, Centerpoint Energy Marketing, Inc., Entex Gas Resources Corporation, Centerpoint Energy Gas Services, Inc., Centerpoint Energy Gas Transmission Company, Reliant Energy Resources Corporation.
Court composed of JIMMIE C. PETERS, MARC T. AMY, and PHYLLIS M. KEATY, Judges.
PETERS, J.
For the reasons assigned in Jones v. Centerpoint Energy Entex, 11-2 (La.App. 3 Cir. 5/25/11), 66 So.3d 539, we affirm the trial court judgment in favor of Dai'Jhnea Joseph, Steven Joseph, and Constance Joseph in all respects. We assess all costs of this appeal to the defendants, Centerpoint Energy Entex; Centerpoint Energy Resources Corporation; Centerpoint Energy Marketing, Inc.; Entex Gas Resources Corporation; Centerpoint Energy Gas Services, Inc.; Centerpoint Energy Gas Transmission Company; and Reliant Energy Resources Corporation.
AFFIRMED.